DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In Paras [00038] and [00065] “TGMa” should read “TMGa”. 
Appropriate correction is required.

Claim Objections
Claims 1, 5 and 12 are objected to because of the following informalities: 
In claim 1, “the vapor phase” should be “a vapor phase”.
In claim 5, “junction region” should be “junction region layer”.
In claim 12, “second initial doping level” should be “second initial p-doping level”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Claim 1 specifies doping the surface of the substrate which does not have support in the specification. The specification recites doping the next layer as it is growing vertically up from the substrate which is different from doping the surface of the substrate.
Claims 2-14 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph.
Regarding claims 2-5, 11 and 12, A broad range or limitation together with a narrow range or
limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 2 recites the broad recitation the first initial doping level is an initial p-doping level and is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , and the claim also recites the first initial doping level is an initial p-doping level and is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the narrower statement of the range/limitation.
Claim 3 recites the broad recitation the first initial doping level is an initial n-doping level and is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , and the claim also recites the first initial doping level is an initial n-doping level and is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is the narrower statement of the range/limitation.
Claim 4 recites the broad recitation the target n-doping level is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         , and the claim also recites the target n-doping level is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is narrower statement of the range/limitation.
Claim 5 recites the broad recitation the junction region layer is at least 60µm and the claim also recites the junction region layer is at least 30µm which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitation the second initial p-doping level is at least             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         and the claim also recites the second initial p-doping level is at least             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is a narrower statement of the range/limitation.
Claim 12 recites the broad recitation the starting p-doping level is at least             
                
                    
                        1
                        x
                        10
                    
                    
                        17
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         and the claim also recites the starting p-doping level is at least             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                 
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         which is a narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 1, 6, 7 and 12, the claims are indefinite as they use the term “doping” which is an active step and involves addition of dopants. Doping steps have already been recited in claim 1. It is not clear how this active doping relates to the already recited doping steps, whether this doping is an additional step or is it a subset of the doping profile.
Claims 2-14 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

Regarding claim 12, the claim is indefinite as it recites the term “layer region” and it is not clear what are the meets and bound of the layer region. It is not clear what constitutes the layer region, is it part of the III/V layer or the doped layer. Further, the claim recites preceding the growth of the junction region layer change p-type doping levels. However, in claim 1 there is no recitation of a preceding growth of a p-type layer before the growth of the junction region layer.

Regarding claims 1, 5 and 14, the claims are indefinite as they recite the term “a growth height” and it is not clear if it’s the old growth height or a new growth height.
Claims 2-14 are dependent upon claim 1 and do not rectify the problem hence they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8 and 9 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev et al. (US 2002/0028565 A1; hereafter Nikolaev) in view of Yoshioka et al. (US 2003/0213973 A1; hereafter Yoshioka), Singh et al. (Singh, R., Baliga, B.J. (1998). P-I-N Diode. In: Cryogenic Operation of Silicon Power Devices. The Springer International Series in Engineering and Computer Science. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-5751-7_4; hereafter, Singh), and Takada et al. (JP 2003133320 A; hereafter Takada).

Regarding claims 1 and 5, Nikolaev teaches a vapor phase epitaxy method comprising growing a III-V layer with a doping profile that changes from a p-doping to an n-doping on (sic from) a surface of a substrate or a preceding layer (see e.g. p-type and n-type III-V compound layers are epitaxially grown over a substrate 1709. First, a p-type AlGaN layer 1707 is epitaxially grown over the substrate 1709 and a p-type GaN layer 1703 is epitaxially grown over the preceding p-type AlGaN layer 1707. Next, an n-type GaN layer 1701 is epitaxially grown over the p-type GaN layer 1703. Thereby, the conductivity is changed from p-doping to n-doping, Paras [0087] – [0091], Figure 18) in a reaction chamber (see e.g. reactor 201, Para [0050], Figure 4 ) from the vapor phase from an epitaxial gas flow comprising a carrier gas (see e.g. the epitaxial gas flow comprises argon 213 as a carrier gas, Paras [0050] – [0055], Figures 3 and 5), at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4). 
Moreover, Nikolaev teaches vapor phase epitaxy method for fabricating multiple layers of different conductivity such as p-type, i-type, and n-type III-V compound materials in order to fabricate a variety of devices (see e.g. Figures 10-24 which are obvious variants of each other).
Therefore, as taught by Nikolaev either a p-type III-V compound material layer can be grown over an n-type III-V compound material layer or vice versa by using the vapor phase epitaxy method.
However, Nikolaev does not specifically teach when a first growth height is reached, a first initial doping level via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow; changing, stepwise or continuously, the ratio of the first mass flow of the first precursor to the second mass flow of the second precursor; and increasing, stepwise or continuously, a mass flow of a third precursor for an n-type dopant in the epitaxial gas flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm being changed until a target n-doping level is reached.
In a similar field of endeavor Yoshioka teaches when a first growth height is reached, a first initial doping level via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow (see e.g. the first precursor arsine,             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and the second precursor trimethylgallium, TMGa are introduced in a reaction furnace, and the p-type GaAs base layer 104 is grown up to be about 30 nm layer thickness. At this time, a V/III ratio is adjusted to 0.3 so that the hole concentration in the p- type GaAs layer may be set to             
                
                    
                        1
                        x
                        10
                    
                    
                        20
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Para [0106], Figure 6A), changing, stepwise or continuously, the ratio of the first mass flow of the first precursor to the second mass flow of the second precursor; and increasing, stepwise or continuously, a mass flow of a third precursor for an n-type dopant in the epitaxial gas flow (see e.g. a third precursor such as silane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
         is added, its mass flow adjusted as per the desired dopant concentration, to the epitaxial gas flow comprising             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and TMGa and the V/III ratio is changed from 0.3 to 150 in order to epitaxially grow the n-type GaAs layers 106 and 108, Paras [0103] - [0108], Figure 6A; Examiner’s interpretation: infinite precision on a doping profile cannot be achieved hence a continuous profile will comprise small steps). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to epitaxially grow GaAs devices, with an n-type layer grown over a p-type layer, capable of high-speed operation, having a high breakdown voltage and high current gain.
In a similar field of endeavor Takada teaches a doping of the III-V layer over a junction region layer being changed until a target n-doping level is reached (see e.g. the carrier concentration gradually increases along the thickness of the i-GaAs layer 52 from the 𝒑+ GaAs layer 53 to the n+ GaAs layer 51 until the target n-doping level at the interface of i-GaAs layer 52 and n+ GaAs layer 51 is reached, Paras [0019] – [0021], Figure 2; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a concentration gradient across the intrinsic layer for breakdown voltage enhancement.
In a similar field of endeavor Singh teaches the junction layer thickness can range from 10µm to 500µm (see e.g. The intrinsic layer has a very low concentration of (generally) n-type in the order of             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . It’s thickness ranges from 10μm to 500μm depending on the rated breakdown voltage of the device. The outside p- and n- layers are usually very highly doped. The wide intrinsic layer provides unique features of high breakdown voltage in reverse bias and charge storage in the forward bias, Abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to provide a wide junction region layer which offers unique features of high breakdown voltage in reverse bias and charge storage in the forward bias. 

Regarding claim 8, Nikolaev as referred in claim 1 teaches the element of main group III is gallium. (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4).

Regarding claim 9, Nikolaev as referred in claim 1 does not explicitly teach the third precursor is monosilane.
In a similar field of endeavor Yoshioka teaches a vapor phase epitaxy method wherein the third precursor is monosilane (see e.g. the third precursor monosilane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        , is introduced in the reaction furnace along with the first precursor             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , and the second precursor TMGa for growing n-type GaAs layers 102, 106 and 108, Paras [0101] - [0108], Figure 6A).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to use monosilane in order to provide n-dopants for n-type GaAs.

Claims 6, 7, 10, 12 and 14 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Singh, Takada and further in view of Fujii (US 2019/0280613 A1).

Regarding claim 6, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed over every 5µm of growth in steps of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in steps (see e.g. 𝒏− layer 2 has an n-type doping concentration that changes in steps which enables the adjustment of recovery properties, Para [0023]; Para [0025]; Para [0029], Figure 2).
It was known at the time of filing to provide doping over the junction region layer being changed in steps. Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have doping changed in steps over the junction region layer to optimize the breakdown voltage and the recovery properties. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 7, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed in at least four steps.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in at least four steps (see e.g. the doping profile of layers 22 and 23 forming the junction region layers. The 𝒏− layer 22 has a uniform n-type doping profile and the n-type layer 23 has a distributed n-type doping profile. The doping across the junction region layers changes from p-type layer 21 to 𝒏+-type layer 24 in at least four steps, Paras [0020] - [0021], Figure 1; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide doping over the junction region layer changed in at least four steps for breakdown voltage enhancement. The depletion layer extends from the p-type layer toward the 𝑛− layer when the p-type layer has a higher carrier concentration.

Regarding claim 10, Nikolaev as referred in claim 1 does not explicitly teach the first initial doping level is set starting from a second initial p-doping level by an abrupt change in the ratio of the first mass flow to the second mass flow.
In a similar field of endeavor Fujii teaches the first initial doping level is set starting from a second initial p-doping level (see e.g. the doping concentration of             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1 is set to the doping concentration of             
                
                    
                        n
                    
                    
                        -
                    
                
            
        -type layer 2. The             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1 has a dopant concentration in the range from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . The             
                
                    
                        n
                    
                    
                        -
                    
                
            
        -type layer 2 has a doping concentration lower than the             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1, Paras [0028], [0029], [0039], [0040], Figures 2 and 7; Examiner’s interpretation: the term abrupt can either be step or sloped as no definition is provided in the specification).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to change the doping levels for layers as they epitaxially grow for breakdown voltage enhancement.

 Regarding claim 12, Nikolaev as referred in claim 1 does not explicitly teach the doping of III-V layer in a layer region, preceding the first growth height is reduced by continuously and/or stepwise changing the ratio of the first mass flow to the second mass flow from a starting p-doping level of at least             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at least             
                
                    
                        1
                        x
                        10
                    
                    
                        17
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to the first initial doping level or to a second initial p-doping level.
In a similar field of endeavor Fujii teaches preceding the first growth height the starting p-doping level of at least             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at least             
                
                    
                        1
                        x
                        10
                    
                    
                        17
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         is reduced to the second initial p-doping level (see e.g. the doping concentration of p-type layer 6 is set to the doping concentration of             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1. The p-type layer 6 has a dopant concentration of up to             
                
                    
                        1
                        x
                        10
                    
                    
                        18
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        and the             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1 has a dopant concentration in the range from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Paras [0028], [0029], [0039], [0040], Figure 7).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to change the doping levels for layers as they epitaxially grow for breakdown voltage enhancement.

Regarding claim 14, Nikolaev as referred in claim 1 does not explicitly teach after the target n- doping level has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein the second target n-doping level is greater than the target n-doping level. 
In a similar field of endeavor Fujii teaches after the target n-doping level has been reached over a growth height, a second target n-doping level is set by wherein the second target n-doping level is greater than the target n-doping level (see e.g.  the             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3 has an n-doping in the range of about 1x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 1x            
                
                    
                        10
                    
                    
                        20
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , which is higher than that of the              
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2.  The doping of the             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 is less than the doping of the             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1, which has a dopant concentration in the range from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . Therefore, the doping of the             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 would be less than the doping of the             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3. The n-doping of             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 is abruptly changed to the n-doping of             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3, Paras [0023] - [0029], Figure 2; Examiner’s interpretation: the term abruptly can either be step or sloped as no definition is provided in the specification). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping abruptly reduced to a second initial n-doping since the initial high n-doping prevents unnecessary extension of the depletion layer during recovery, and also lowers the resistance of an ohmic contact.

Claim 13 is rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Singh, Takada and further in view of Wang, et al., (C. Wang, L. Su and L. Zhang, "A 10kV 4H-SiC PiN Diode with Gradual Doping Buffer Layers and p+ Adjusting Regions at Cathode," 2018 1st Workshop on Wide Bandgap Power Devices and Applications in Asia (WiPDA Asia), 2018, pp. 221-224, doi: 10.1109/WiPDAAsia.2018.8734627; hereafter Wang).

Regarding claim 13, Nikolaev as referred in claim 1 does not explicitly teach after the target n- doping level has been reached, growth is continued further over a growth height of at least 10µm with the settings for the target n-doping level.
In a similar field of endeavor Wang teaches after the target n-doping level has been reached, growth is continued further over a growth height of at least 10µm with the settings for the target n-doping level ( see e.g. the n-type layer in the conventional PiN diode has a doping concentration of             
                
                    
                        5
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         over a growth height of 10µm, Section II, Figure 1; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to provide a wide n-type epitaxial layer for achieving well reverse blocking and forward characteristics.

Claims 2-4, and 11 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Singh, Takada and further in view of Sotoodeh et al. (Sotoodeh, M & Khalid, Ata & Rezazadeh, AA. (2000). Empirical low-field mobility model for III-V compounds applicable in device simulation codes. Journal of Applied Physics. 87. 2890-2900. 10.1063/1.372274; hereafter Sotoodeh).

Regarding claim 2, Nikolaev as referred in claim 1 does not explicitly teach first initial doping level is an initial p-doping level and is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 3, Nikolaev as referred in claim 1 does not explicitly teach the first initial doping level is an initial n-doping level and is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 4, Nikolaev as referred in claim 1 does not explicitly teach the target n-doping level is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches n-doping in GaAs can be in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. n-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying electron mobilities, Section IV, Figure 2) .
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping level at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 5x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
                 
            
        or at most 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Electron mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 11, Nikolaev as referred in claim 1 does not explicitly teach second initial p-doping level is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893